The opinion of the court was delivered by
Dixon, J.
It appears by the record that the plaintiff in certiorari, a judgment having been rendered against him in the District Court of the city of Paterson, appealed therefrom to the Common Pleas of Passaic county, but failed, for more than two months thereafter, either to agree with the other party on the state of the case or to apply to the District judge *358to settle the case. For this reason the Common Pleas dismissed the appeal.
The appellant was guilty of an omission to perfect and prosecute his appeal with such diligence as the law directs, (Dist. Court Ad, § 173; Rev., p. 1330); and no good cause being shown in excuse of his laches, the court was justified in dismissing his appeal. Lum v. Price, 1 Harr. 195; Howell v. Van Ness, 2 Vroom 443.
Let the judgment be affirmed, with costs.